                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LISA A. RABBE,

                     Plaintiff,                             8:18CV561

      vs.

WELLS FARGO, N.A., GOVERNMENT
NATIONAL MORTAGE ASSOCIATION,                          AMENDED ORDER
as Trustee for Guaranteed Remic Pass-
Through Securities and MX Securities
Ginnie Mae Remic Trust 2003-062;
HOMESERVICES LENDING, LLC, and
JOHN DOES 1-100,

                     Defendants.


      Plaintiff has filed a complaint, (Filing No. 1), and an “Ex Parte Motion for
Temporary Restraining Order and Injunction.” (Filing No. 3). Upon review of the
motion, the court see no reason why the motion should not be filed on the public
docket.


      Plaintiff also submitted proposed summons, including summons for parties
not named in either the caption or the body of the complaint.


      Accordingly,


      IT IS ORDERED:


      1)     Plaintiff’s “Ex Parte Motion for Temporary Restraining Order and
Injunction,” (Filing No. 3), shall be placed on the public docket.
      2)     The clerk shall issue only the summons for the parties named in
Plaintiff’s caption, copies of which are attached.


      December 4, 2018.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge




                                          2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District of Nebraska


                       LISA A. RABBE
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)
                                                                     )
                                                                     )
                                V.                                           Civil Action No.
                                                                     )
                WELLS FARGO, N.A. , et al                            )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CML ACTION

To: (Defendant 's name and address) Wells Fargo N.A.
                                           420 Montgomery Street
                                           San Francisco, CA 94163




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Lisa Rabbe
                                 3420 NW 62nd Terrace
                                           Kansas City, MO 64151




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
        ----------                                                                         Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                           ; or
                                                                                              ---------
           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
          -----------------
           on (date)                                , and mailed a copy to the individual 's last known address; or
                        --------
           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                  on (date)                           ; or
          - - - - - - - - - - - - - - - -- - - - - - -                                        ---------

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




           My fees are$                             for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                              Server 's signature



                                                                                          Printed name and title




                                                                                              Server 's address


 Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                           for the
                                                     District of Nebraska


                       LISA A. RABBE                          )
                                                              )


                                     \
                            Plaintiff(s)
                                                              )
                                                              )
                                                              )
                                                              )
                                                                     Civil Action No.
                                V.
                                                              )
                WELLS FARGO, N.A. , et al                     )
                                                              )
                                                              )
                                                              )
                           Defendant(s)                       )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and address) Homeservices Lending, LLC OBA CBS Home
                                    PO Box 10304
                                    West Des Moines, IA 50306-0304




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Lisa Rabbe
                                 3420 NW 62nd Terrace
                                 Kansas City , MO 64151




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


Date:
                                                                                   Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/ 12) Summons in a Civi l Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                   on (date)                           ; or

           0 I left the summons at the individual ' s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
          -----------------
           on (date)                                 , and mailed a copy to the individual 's last known address; or
                        --------
           0 1 served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                           ; or

           0 I returned the summons unexecuted because                                                                               ; or

           0 Other (specify):




           My fees are$                              for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                               Server 's signature



                                                                                           Printed name and title




                                                                                               Server 's address


 Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                     District of Nebraska

                                                              )
                       LISA A. RABBE
                                                              )
                                                              )
                                                              )
                            Plaintiff{s)
                                                              )
                                                              )
                                V.                                    Civil Action No.
                                                              )
                WELLS FARGO, N.A. , et al                     )
                                                              )
                                                              )
                                                              )
                           Defendant(s)                       )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Ginnie Mae
                                   415 Seventh Street
                                   Room B-133
                                   Washington, D.C. 20410




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Lisa Rabbe
                                 3420 NW 62nd Terrace
                                 Kansas City, MO 64151




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:
        ----------                                                                  Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civi l Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           0 I left the summons at the individual ' s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
          ------------------
           on (date)                                ' and mailed a copy to the individual ' s last known address; or

           0 1served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           0 I returned the summons unexecuted because                                                                               ; or

           0 Other (specify):




           My fees are$                             for travel and $                   for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                              Server 's signature



                                                                                          Printed name and title




                                                                                              Server 's address


 Additional information regarding attempted service, etc:
